

	

		II

		109th CONGRESS

		1st Session

		S. 1850

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Energy Policy Act of 2005 to accelerate the

		  availability of various income tax credits providing incentives for energy

		  incentive products and practices, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Rapid Efficiency Credit Act of

			 2005.

		2.Acceleration of

			 certain energy income tax creditsSections 1333(c), 1335(c), 1336(e), 1337(d),

			 1341(c), and 1342(c) of the Energy Policy Act of 2005 are each amended by

			 striking December 31, 2005 and inserting the date of the

			 enactment of the Rapid Efficiency Credit Act

			 of 2005.

		3.Credit for

			 Energy Star compliant compact fluorescent light bulbs

			(a)Allowance of

			 creditSubsection (a) of section 25D(a) of the Internal Revenue

			 Code of 1986 (relating to residential energy efficient property) is

			 amended—

				(1)by striking

			 and at the end of paragraph (2),

				(2)by striking the

			 period at the end of paragraph (3) and inserting , and,

			 and

				(3)by adding at the

			 end the following new paragraph:

					

						(4)30 percent of the

				qualified compact fluorescent light expenditures made by the taxpayer during

				such

				year.

						.

				(b)Maximum

			 creditSubsection (b)(1) of section 25D of such Code is

			 amended—

				(1)by striking

			 and at the end of subparagraph (B),

				(2)by striking the

			 period at the end of subparagraph (C) and inserting , and,

			 and

				(3)by adding at the

			 end the following new subparagraph:

					

						(D)$50 with respect

				to any qualified compact fluorescent light

				expenditure.

						.

				(c)DefinitionSection

			 25D(d) of such Code is amended by adding at the end the following new

			 paragraph:

				

					(4)Qualified

				compact fluorescent light expenditureThe term qualified

				compact fluorescent light expenditure means an expenditure for Energy

				Star compliant compact fluorescent light bulbs for use in a dwelling unit

				located in the United States and used as a residence by the

				taxpayer.

					.

			(d)Labor costs not

			 includedSection 25D(e)(1) of such Code is amended by inserting

			 (other than paragraph (4) thereof) after subsection

			 (d).

			(e)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act, in taxable years

			 ending after such date.

			

